Exhibit 10.4

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment” or this
“Amendment”) is made as of March 11, 2020 (the “Effective Date”), by and between
First Foundation Bank (the “Employer”), a California corporation, and Lindsay
Lawrence (“Executive”), with reference to the following:

 

RECITALS

 

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of June 1, 2015, as amended by that certain First Amendment to
Employment Agreement dated as of February 7, 2018 (as amended, the “Employment
Agreement”).

 

WHEREAS, Employer conducts a banking business as a wholly-owned subsidiary of
First Foundation Inc. (“Parent”), which, through its subsidiaries (collectively
“Affiliates”), provides commercial banking, investment management, wealth
management, advisory services, trust services and other financial services to
the public.

 

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

 

1.Amendment to Section 4.  Section 4 of the Employment Agreement is hereby
amended to read in its entirety as follows:

 

“Unless sooner terminated pursuant to Section 6 hereof, the term of Executive’s
employment with Employer pursuant to this Agreement commenced on June 1, 2015
and shall end on December 31, 2022 (the “Term”).”  

 

2. Except as otherwise provided herein, capitalized terms used in this Amendment
shall have the definitions set forth in the Employment Agreement.

3.Except as expressly modified hereby, all terms, conditions and provisions of
the Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

 

Signature page follows




--------------------------------------------------------------------------------

 

 

EMPLOYER:

FIRST FOUNDATION BANK

By:   /s/ S. KAVANAUGH

Name:    Scott Kavanaugh

Title:      Chief Executive Officer

 

EXECUTIVE:

 

   /s/ L. LAWRENCE

Name:   Lindsay Lawrence

2